DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a hygienic fitting assembly sealing a first fitting member and a second fitting member received within the first member and defining a duct therewith, classified in F16L17/06. See Figs. 3, 5, 8, 11, 16, 17.
II. Claim 20, drawn to a hygienic fitting assembly sealing a bolt including a seal (i.e. grommet), classified in F16B43/001. See Figs. 8 and 17.
***Additionally if Invention I is elected see the election of species requirement below***
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related hygenic fitting assemblies with a seal. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed (1) have a materially different design, mode of operation, function, and effect (e.g. a hygienic fitting assembly sealing a first fitting member and a second fitting member received within the first member and defining a duct therewith is a device designed for passage of fluid therethrough, and a hygienic fitting assembly sealing a bolt including a seal is a sealed bolt connection with a gasket/washer/grommet, etc.), (2) the inventions are mutually exclusive as they require mutually .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification (see the different classifications above, each of which would not be required to be searched for the other)
the inventions have acquired a separate status in the art due to their recognized divergent subject matter (i.e. as sealing bolts is divergent subject matter form a hygienic tube assembly)
the inventions require a different field of search (e.g., searching different classes /subclasses (such as those listed above) or electronic resources, or employing different search strategies or search queries (as searched for sealed tube like assemblies would not overlap with sealed bolt assemblies)).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species of seals with regard to Invention I only:
 Species I – A seal with a circular bead and inwardly facing straight tail, as seen in Figs. 1-3, 5, and 9A
Species II – A seal with a circular bead and inwardly facing straight tail as seen in Figs. 8, 9B, 11, 16
Species III – A seal with a substantially semi-circular bead and outwardly facing straight tail, as seen in Figs. 9C
Species IV – A seal with a substantially semi-circular bead and inwardly facing straight tail, as seen in Figs. 15A, 16
Species V – A seal having a circular bead, and an inwardly and downwardly bent tail, as seen in Figs. 17 (please note that this species disclosed in Fig. 17 does not appear to be that of 15K based on the original disclosure)
***Examiner notes that though other species of seals are disclosed they are not recited in the present claims and/or do not have 112(a) support with the specifically claimed inventions/species. If Applicant disagrees as to a specific unlisted species and can support such with a relevant portion of the original disclosure such may be considered by Examiner. Though it would likely be beneficial to arrange a telephonic interview with Examiner prior to such a response to avoid potential 112(a) rejections and drawing objections***
The species are independent or distinct because they each require mutually exclusive structural features. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic to the above species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries (e.g. as they species of seals require different bead and tail features which would be present generally when used in different applications and thus the areas where the different applications would be classified would have to be searched for some species and not for others, different search queries would be required for each species, etc.).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Due to the complex nature of this restriction requirement a telephone call requesting an oral election was not made. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675